 

Exhibit 10.9

 

THIS AGREEMENT OR INSTRUMENT AND THE OBLIGATIONS AND RIGHTS EVIDENCED HEREBY ARE
SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN DEBT
SUBORDINATION AGREEMENT DATED EFFECTIVE FEBRUARY 29, 2016 BY FIRST MERCHANTS
BANK IN FAVOR OF PRESIDENTIAL FINANCIAL CORPORATION (THE “SUBORDINATION
AGREEMENT”) TO THE “SENIOR DEBT” (AS DEFINED IN THE SUBORDINATION AGREEMENT),
AND EACH PARTY TO OR HOLDER OF THIS AGREEMENT OR INSTRUMENT, BY ITS ACCEPTANCE
HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE SUBORDINATION
AGREEMENT.

 

CONTINUING GUARANTY AGREEMENT

 

In consideration of credit which FIRST MERCHANTS BANK, N.A. (“Lender”), having
offices at 10333 North Meridian Street, Suite 350, Indianapolis, Indiana 46290
may concurrently with the execution hereof or from time to time hereafter extend
to INDCO, INC., a Tennessee corporation (“Borrower”), the undersigned
(“Guarantor”), hereby guaranties to Lender, its successors and assigns, the
payment and performance when due, whether by acceleration or otherwise, without
presentment or demand, protest, notice of dishonor or diligence in collection
and with a right of set-off against the undersigned, together with costs of
collection and reasonable attorneys’ fees and without relief from valuation or
appraisement laws, of the principal of and interest on the indebtedness and
obligations of Borrower to Lender evidenced by, as contemplated in or arising in
connection with a certain Credit Agreement executed or to be executed by
Borrower and Lender as of the date hereof (all of the indebtedness, obligations
and indemnifications guaranteed hereby are hereinafter referred to collectively
as the “Indebtedness” and the Credit Agreement, the promissory notes evidencing
the credit facilities extended by Lender to Borrower and any other documents
from time to time evidencing or executed in connection with all or any portion
of the Indebtedness are hereinafter referred to collectively as the “Loan
Documents”).

 

Upon the occurrence of any event of default under any of the Loan Documents,
Guarantor agrees to pay to Lender, without relief from valuation and
appraisement laws, all amounts payable under this Guaranty, together with the
reasonable costs and expenses incurred by Lender in connection with the
collection or enforcement of this Guaranty, including without implied limitation
reasonable attorneys’ fees incurred by Lender in connection with (i) the
protection of any security for or rights arising in connection with this
Guaranty, (ii) the enforcement of any provision contained in this Guaranty or in
any document executed in connection herewith, or (iii) the collection of any
indebtedness evidenced hereby or arising in connection herewith (including
without limitation reasonable attorney’s fees incurred by Lender in connection
with any bankruptcy, reorganization, receivership or other proceeding affecting
creditor’s rights and involving a claim under this Guaranty or any document
executed in connection herewith). All payments by Guarantor to Lender shall be
paid in lawful money of the United States of America.

 

The obligations of Guarantor hereunder are primary, absolute, independent,
irrevocable and unconditional, except as stated above. Lender may proceed
directly against Guarantor without exercising and/or exhausting any right or
remedy against (a) any collateral which is security for the Indebtedness or (b)
Borrower or any other guarantor or other party primarily or secondarily liable
for the payment of the Indebtedness.

 

 1 

 

 

Lender may, without demand or notice of any kind, at any time during the
occurrence and continuance of an event of default under any of the Loan
Documents when any such Indebtedness shall be due and payable hereunder by
Guarantor, apply toward the payment of any such amount, in such manner of
application as Lender may choose, any funds of Guarantor on deposit with or in
the possession of Lender.

 

Lender may from time to time without notice to or the consent of Guarantor
release, compromise, extend, increase or otherwise modify or amend any liability
of Borrower or the terms of any agreement, document or instrument evidencing the
Indebtedness or executed in connection with the Indebtedness. Except as
otherwise herein provided, the obligations of Guarantor under this Guaranty
shall be absolute and unconditional under any and all circumstances (including,
but without limitation, any event, occurrence or circumstance, whether or not
within the contemplation of the parties hereto and whether or not affecting the
purposes of or any consideration to the Guarantor in entering into this
Guaranty) and shall remain in full force and effect until (i) the Indebtedness
and any other obligations as evidenced by the Loan Documents have been paid in
full and (ii) Lender has no further obligation under the Loan Documents to lend
additional funds to Borrower.

 

The obligations of Guarantor shall not be affected, modified or impaired upon
the happening from time to time of any event, including but without limitation
any of the following, whether or not with notice to, or the consent of,
Guarantor (notice of and consent to each of the following is hereby expressly
waived by Guarantor):

 

(a)      The waiver, surrender, compromise, alteration, settlement, discharge,
release or termination of any or all of the obligations, covenants or agreements
of Borrower except for the payment and performance of the Indebtedness in full;

 

(b)      The failure to give notice to Borrower or Guarantor of the occurrence
of an event of default under the terms and provisions of this Guaranty or any of
the Loan Documents;

 

(c)      The extension or renewal of time for payment of any of the Indebtedness
or any amount due under this Guaranty or of the time for performance of any
other obligation, covenant or agreement under or arising out of this Guaranty or
any of the Loan Documents;

 

(d)      The recision, waiver, modification or amendment (whether material or
otherwise) of any obligation, covenant or agreement set forth in this Guaranty
or any of the Loan Documents or any other act or thing or omission or delay to
do any other act or thing which may in any manner or to any extent vary the risk
of Guarantor or would otherwise operate as a discharge of Guarantor as a matter
of law;

 

(e)      The taking, suffering or omitting to take any of the actions referred
to or permitted to be taken by Lender in this Guaranty or in any of the Loan
Documents;

 

(f)      The failure, omission, delay or lack of diligence on the part of Lender
to enforce, assert or exercise any right, power or remedy conferred on Lender
under this Guaranty or any of the Loan Documents;

 

 2 

 

 

(g)      The voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all of the assets, marshalling of assets and
liabilities, receivership, insolvency, bankruptcy, reorganization, arrangement,
composition with creditors or readjustment of, or any similar proceedings
affecting Borrower or the allegation or contest of the validity of this Guaranty
or any of the Loan Documents;

 

(h)      The release or discharge of Borrower from the performance or observance
of any obligation, covenant or agreement contained in any of the Loan Documents;

 

(i)       Any event or action that would result in the release or discharge of
Guarantor from the performance or observance of any obligation, covenant or
agreement contained in this Guaranty;

 

(j)       The default or failure of Guarantor fully to perform the obligations
of Guarantor set forth in this Guaranty;

 

(k)      The invalidity, illegality or unenforceability of any of the Loan
Documents or any part thereof;

 

(l)       The waiver, surrender, compromise, alteration, settlement, discharge,
release or termination of any or all of the obligations, covenants or agreements
of any other guarantor or other party primarily or secondarily liable for the
payment of the Indebtedness; or

 

(m)      Any other cause similar or dissimilar to any of the foregoing.

 

Guarantor acknowledges that Guarantor has had an opportunity to review the Loan
Documents and all other documentation and information which Guarantor feels is
necessary or appropriate in order to execute and deliver this Guaranty to
Lender. Guarantor warrants and represents to Lender that Guarantor has knowledge
of Borrower’s financial condition and affairs and of all other circumstances
which bear upon the risk assumed by Guarantor under this Guaranty. Guarantor
agrees to continue to keep informed thereof while this Guaranty is in force and
further agrees that Lender does not have and will not have any obligation to
investigate the financial condition or affairs of Borrower for the benefit of
Guarantor or to advise Guarantor of any fact respecting, or any change in, the
financial condition or affairs of Borrower or any other circumstance which may
bear upon Guarantor’s risk hereunder which comes to the knowledge of Lender, its
managers, employees or agents at any time, whether or not Lender knows, believes
or has reason to know or to believe that any such fact or change is unknown to
Guarantor or might or does materially increase the risk of Guarantor hereunder.

 

Guarantor hereby ratifies all representations and warranties made by Borrower
with respect to Guarantor and agrees to be bound by all covenants, agreements
and releases made by Borrower with respect to Guarantor.

 

Guarantor hereby waives each of the following:

 

(n)      Notice of (i) the acceptance of this Guaranty, (ii) the existence or
creation of all or any of the Indebtedness, (iii) any extension of credit,
advancement, readvancement, loan or similar accommodation by Lender to Borrower,
and (iv) the amount of the Indebtedness which may exist from time to time;

 

(o)      Any and all presentment, demand, protest or notice of dishonor,
nonpayment or other default with respect to any of the Indebtedness;

 

 3 

 

 

(p)      Until the payment in full of the Indebtedness, any claim, right or
remedy which Guarantor may now have or hereafter acquire against Borrower that
arises hereunder and/or from the performance by Guarantor hereunder including,
without limitation, any claim, remedy or right of subrogation, reimbursement,
exoneration, contribution, indemnification, or participation in any claim, right
or remedy of Lender against Borrower or any security which Lender now has or
hereafter acquires, whether or not such claim, right or remedy arises in equity,
under contract, by statute, under common law, or otherwise;

 

(q)      Any and all defenses based on suretyship or impairment of collateral;

 

(r)      All diligence in collection or protection of or realization upon (i)
the Indebtedness or any part thereof, (ii) any obligation hereunder, and
(iii) any collateral securing the Indebtedness; and

 

(s)      Any rights arising by reason of the incapacity, lack of authority,
death or disability of any other guarantor of the Indebtedness or any failure by
Lender to file or enforce a claim against the estate of any other guarantor.

 

Pursuant to the provisions of Indiana Code Section 27-1-3.1-605(i), Guarantor
hereby waives any right of discharge of this Guaranty arising under any defense
based upon suretyship or impairment of collateral or any other right of
discharge set forth under the provisions of Indiana Code Section 27-1-3.1-605.

 

Guarantor shall have no right of contribution with respect to any other
guarantor unless and until Lender shall have received payment in full of all of
the Indebtedness. Guarantor shall not pursue collection of any indebtedness of
Borrower to Guarantor or exercise any right or remedy with respect to any
security therefor unless and until Lender shall have received payment in full of
all of the Indebtedness.

 

Guarantor agrees to give prompt written notice to Lender of any material adverse
change in the condition or operation of Guarantor, financial or otherwise.
Guarantor represents, warrants and covenants to Lender that (i) the financial
statements of Guarantor heretofore delivered to Lender are true and correct in
all material respects and fairly present the financial condition of Guarantor
and (ii) there has been no material adverse change in the financial condition of
Guarantor since the date of such statements.

 

Guarantor agrees to provide Lender as soon as available but in any event not
later than one hundred twenty (120) days after each fiscal year end, its annual
financial statements in the form requested by Lender.

 

If any demand is made at any time upon Lender for the repayment or recovery of
any amount or amounts received by Lender in payment or on account of any of the
Indebtedness and Lender repays all or any part of such amount or amounts by
reason of any judgment, decree or order of any court or administrative body or
by reason of any settlement or compromise of any such demand, Guarantor will be
and remain liable hereunder for the amount or amounts so repaid or recovered to
the same extent as if such amount or amounts had never been received originally
by Lender.

 

 4 

 

 

Guarantor acknowledges and agrees that (i) there may be from time to time
additional guarantors of the Indebtedness, (ii) each such additional guarantor
may execute a separate guaranty in connection with such guarantor’s guarantee of
the Indebtedness, (iii) each such separate guaranty may contain different terms
and provisions than the terms and provisions set forth in this Guaranty and (iv)
each such separate guaranty may guarantee more indebtedness and obligations (or
less indebtedness and fewer obligations) of Borrower to Lender than the
indebtedness and obligations of Borrower to Lender which are guaranteed under
this Guaranty. Guarantor further acknowledges and agrees that the existence of
any such additional guarantor and separate guaranty shall not affect the
indebtedness and obligations of Guarantor under this Guaranty.

 

Guarantor agrees that all actions or proceedings arising directly, indirectly or
otherwise in connection with, out of, related to or from this Guaranty shall be
litigated at Lender’s sole discretion or election, in a court having situs
within the State of Indiana, the state of Lender’s principal place of business.
Guarantor hereby consents and submits to the jurisdiction of any local, state or
federal court located within the State of Indiana. Notwithstanding anything
contained in this paragraph to the contrary, Lender shall have the right to
commence and litigate any action or proceeding against Guarantor or any property
of Guarantor in any court of any other appropriate jurisdiction.

 

Guarantor and Lender, by acceptance of this Guaranty, hereby agree that any
suit, action or proceeding, whether a claim or counterclaim, brought or
instituted by any party on or with respect to this Guaranty or any other
document executed in connection herewith or which in any way relates, directly
or indirectly to the Indebtedness or any event, transaction or occurrence
arising out of or in any way connect with this Guaranty or the dealings of the
parties with respect hereto, shall be tried only by a court and not by a jury.
GUARANTOR AND LENDER, BY ACCEPTANCE OF THIS GUARANTY, HEREBY EXPRESSLY WAIVE ANY
RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING. Guarantor
acknowledges that Guarantor may have a right to a trial by jury in any such
suit, action or proceeding and that Guarantor hereby is knowingly, intentionally
and voluntarily waiving any such right. Guarantor further acknowledges and
agrees that this paragraph is material to this Guaranty and that adequate
consideration has been given by Lender and received by Guarantor in exchange for
the waiver made by Guarantor pursuant to this paragraph.

 

Any written notice permitted or required hereunder shall be effective when
(a) mailed by certified United States mail, postage prepaid with return receipt
requested, or (b) sent by an overnight carrier which provides for a return
receipt, to the applicable address specified below:

 

If to Guarantor: At the address following the signature of Guarantor     If to
Lender: First Merchants Bank, N.A.   10333 North Meridian Street, Suite 350  
Indianapolis, Indiana  46290   Attn: David DeCraene

 

or at such other address within the State of Indiana as Guarantor or Lender may
from time to time specify for itself by notice hereunder.

 

Guarantor hereby acknowledges, certifies and represents to Lender that:

 

(t)       Guarantor has a direct financial interest in Borrower and will benefit
directly from the extension of the Indebtedness to Borrower;

 

(u)      Guarantor has received valuable and sufficient consideration for the
execution and delivery to Lender of this Guaranty; and

 

 5 

 

 

(v)      The execution and delivery of this Guaranty to Lender will not cause
Guarantor to be rendered insolvent.

 

This Guaranty shall be binding upon Guarantor and Guarantor’s respective heirs,
beneficiaries, successors, assigns and legal representatives and shall inure to
the benefit of Lender and its successors, assigns and legal representatives.

 

This Guaranty shall be construed in accordance with the laws of the State of
Indiana, notwithstanding that Indiana conflicts of law rules might otherwise
require the substantive rules of law of another jurisdiction to apply. If any
provision (or portion thereof) of this Guaranty or the application thereof to
any person or circumstance shall to any extent be invalid or unenforceable, then
the remainder of this Guaranty or the application of such provision (or portion
thereof) to any other person or circumstance shall be valid and enforceable to
the fullest extent permitted by law. Whenever the context requires or permits
the singular shall include the plural, the plural shall include the singular and
the masculine, feminine and neuter shall be freely interchangeable.

 

[remainder of this page intentionally blank – signature pages follow]

 

 6 

 

 

[SIGNATURE PAGE – GUARANTY]

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty to be effective as of
February 29, 2016.

 

  JANEL CORPORATION         By: /s/ Brendan J. Killackey     Brendan J.
Killackey, President

 

  Address: 303 Merrick Road, Suite 400     Lynbrook, New York, 11563

 

STATE OF _____________ )   ) SS: COUNTY OF ___________ )

 

Before me, a Notary Public in and for said County and State, personally appeared
Brendan J. Killackey, the President of Janel Corporation, a
______________________ corporation, who, having been duly sworn, acknowledged
the execution of the foregoing instrument for and on behalf of such entity as
such officer or other representative.

 

WITNESS my hand and Notarial Seal this ___day of March, 2016.

 





      Notary Public           Notary Public (Printed)

 

My Commission Expires: My County of Residence:     ______________________
____________________________________________



 

 

 